Citation Nr: 0008561	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  00-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for major depressive 
disorder with anxiety, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, that denied the veteran's claim for a rating 
greater than 30 percent for major depressive disorder with 
anxiety.


REMAND

In January 2000 the RO received the veteran's substantive 
appeal of the May 1999 rating decision denying his claim for 
a rating greater than 30 percent for major depressive order 
with anxiety.  At this time the veteran requested to attend a 
hearing before a member of the Board at a local RO.  

In March 2000 the RO notified the veteran that his appeal was 
being certified to the Board for disposition and that he had 
90 days from the date of the letter in which to request to 
appear personally and give testimony concerning his appeal.  
Later in March 2000, the veteran and his representative 
submitted statements to the effect that the veteran's intent 
with respect to his substantive appeal was that he be 
scheduled for a personal hearing at the local RO and that it 
was not the veteran's intention that his case be sent to 
Washington, D.C. at that time.  Pursuant to 38 C.F.R. 
§ 3.103(c) (1999), a claimant is entitled to a hearing at any 
time on any issue involved in a claim, subject to the purview 
of applicable VA regulation.  Accordingly, this case must be 
returned to the RO so that the veteran may be scheduled for a 
personal hearing at the local RO.

Additionally, in March 2000 the veteran submitted additional 
evidence to the RO in support of his appeal.  This evidence 
includes statements from the veteran as well as a statement 
from the veteran's employer, and was received by the RO after 
the veteran's records had been transferred to the Board.  

Legal Authority provides that unless there is a proper waiver 
of the RO's review of additional evidence such as in this 
case, the evidence must first be considered by the RO.  See 
38 C.F.R. §§ 19.37(b), 20.1304(c) (1999).  Since a proper 
waiver of the evidence was not made by either the veteran or 
his representative, the veteran still has a right to the RO's 
review.  Consequently, the case must also be returned to the 
RO for consideration of this additional evidence.  Id.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately schedule 
the veteran for a personal hearing with a 
local hearing officer.  The veteran and 
his representative should be notified of 
the date and time of the hearing.

2.  The RO should thereafter readjudicate 
the claim for a rating greater than 30 
percent for major depressive order with 
anxiety in light of all of the evidence 
of record, including the additional 
evidence that the veteran submitted to 
the RO in March 2000.  See 38 C.F.R. 
§§ 19.37, 20.1304(c) (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


